--------------------------------------------------------------------------------

Exhibit 10.6
 
Exhibit F
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this "Agreement"), dated as of _____________, 2015,
is entered into among [New Sub], a Delaware corporation (the "Company"), [
_____________ ] (f/k/a CollabRx, Inc.), a Delaware corporation ("Parent"), and
Thomas R. Mika ("Employee").
 
WHEREAS, Employee is the President and Chief Executive Officer of the Company;
 
WHEREAS, the Company is a wholly owned subsidiary of Parent; and
 
WHEREAS, the Company desires to employ and retain the services of Employee, and
Employee wishes to be employed by the Company, on the terms set forth in this
Agreement;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, the undersigned agree as follows:
 
1.            Term of Employment. Subject to the termination provisions
hereinafter set forth, the Company will employ Employee, and Employee accepts
employment with the Company, for a period of one year from the date of this
Agreement (the "Initial Term"). The Initial Term shall be automatically renewed
for successive one year periods ("Successive Terms") unless either party gives
ninety (90) calendar days written notice of nonrenewal prior to the expiration
of the then-current term (the Initial Term and any Successive Term are jointly
referred to herein as the "Term").  Notwithstanding the above, or anything else
provided herein, Employee shall be an at-will employee, serving at the pleasure
and direction of the Board of Directors (as defined below). Accordingly, either
party may terminate the employment relationship at any time for any reason,
subject, however, to the notice and any payment requirements set forth herein.
 
2.            Duties. During the Term, Employee will serve as President and
Chief Executive Officer of the Company, reporting to the Parent’s Board of
Directors (the "Board of Directors"). Employee will discharge such duties and
responsibilities as are customary for such position or are prescribed from time
to time by Parent.  Employee will devote his full time and attention to the
affairs of the Company and will not enter the employ of or serve as a consultant
to, or in any way perform any services for, with or without compensation, any
other person, business or organization without the prior approval of the Board
of Directors; provided, however, that the Company and Parent acknowledge and
agree to Employee’s continued service as a member of the board of directors of
NanoVibronix Inc.  In no event may any such service be inconsistent with, or
prevent Employee from carrying out, his duties under this Agreement, as
determined at the sole discretion of the Board of Directors. During the Term,
Employee shall serve as a member and the Chairman of the Board of Directors of
the Company and Parent, subject to the conditions and requirements set forth in
the Company's bylaws and the Parent’s bylaw, as applicable.
 
3.            Maintaining Confidential Information/Property Rights. Employee
agrees to sign and abide by all Company and Parent policies regarding
confidential information and ethics including, but not limited to the
Confidential & Proprietary Information and Intellectual Property/Property Rights
policy, as attached hereto as Exhibit A.
 

--------------------------------------------------------------------------------

4.            Non-Competition; Non-Solicitation. During the Term, and for one
(1) year following the termination of Employee's employment with the Company for
any reason, Employee shall not, directly or indirectly:
 
(a)            own, manage, operate, advise, consult, join, control or
participate in the ownership, management, operation or control of, be employed
by, perform services for, or be connected in any manner with, any enterprise
which is engaged in utilizing an expert-based content aggregate strategy to
create and distribute (through web-based or mobile applications or other means)
high-value information (including, without limitation, information relating to
diagnostic tests, clinical trials, drugs, and other therapies that may be
correlated to genetic profiles, individually or by population) to patients,
physicians and researchers for the purpose of assisting decision-making or
planning therapies to treat diseases in the United States, Europe and Asia;
provided, however, that such restriction shall not apply to Employee's ownership
of any passive investment representing an interest of less than five percent
(5%) of an outstanding class of publicly traded securities; or
 
(b)            recruit, encourage or solicit any person who is an employee or
contractor of the Company or any entity affiliated with the Company (each, an
"Affiliated Entity") to leave the Company's or Affiliated Entity's employ or
service for any reason, or interfere in any material manner with employment or
service relationships at the time existing between the Company or Affiliated
Entity and the subject employee or contractor (except as may be required in any
bona fide termination decision during the Term regarding any Company or
Affiliated Entity employee) in order to induce such employee or contractor of
the Company or any Affiliated Entity to accept other employment or a consulting
agreement with any other person or entity.
 
Employee acknowledges that the services that he shall provide to the Company
under this Agreement are unique and that irreparable harm shall be suffered by
the Company in the event of the breach by Employee of any of his obligations
under this Section 4, and that the Company shall be entitled, in addition to its
other rights and remedies, whether legal or equitable, to enforce such
obligations by an injunction or decree of specific performance. If any
restriction set forth in this non-competition section is found by a court to be
unreasonable, then Employee agrees, and hereby submits, to the reduction and
limitation of such prohibition to such area or period as shall be deemed
reasonable by such court. In addition, if Employee breaches this Section 4 at
any time after the Term, the Company's obligation to continue to make payments
to Employee pursuant to Sections 8(a) or (b) shall cease immediately.
 
5.            Salary and Incentives.
 
(a)            Salary. During the Term, the Company will pay Employee an annual
salary of $310,000 (the "Base Salary"), subject to applicable tax withholding
and payable in accordance with the Company's normal payroll practices; provided
that Employee's Base Salary may be reduced to the extent that Employee elects to
defer any portion thereof under the terms of any deferred compensation or
savings plan maintained by the Company. During the Term, the Board of Directors
shall review Employee's Base Salary on an annual basis and, in its discretion,
may award merit increases of Employee's Base Salary in accordance with Parent
policy. Employee's Base Salary may also be reduced during the Term, provided
that such reduction must be consistent with across-the-board salary reductions
made with respect to similarly situated employees of the Company, Parent and any
other controlled subsidiaries of Parent.
 
2

--------------------------------------------------------------------------------

(b)            Incentive Payments. Employee will be eligible to receive
incentive bonus payments from time to time in accordance with any incentive
bonus program of the Company or Parent that may then be in effect and will be
eligible to receive an annual cash incentive bonus under any such program upon
the achievement of targets and other objectives for each fiscal year as may be
approved annually on behalf of the Company by the Board of Directors (the
"Annual Bonus"). Such a program will be administered on the Company's fiscal
year basis.  In the event that an incentive payment is earned by Employee under
such a program for any fiscal year, such payment shall be made to Employee in a
lump sum all-cash amount within sixty (60) days following the date the Company
determines the amount (if any) of the Annual Bonus, provided that Employee has
remained continuously employed in the Company's service through the date the
Company determines the amount of the Annual Bonus.
 
(c)            Expenses. The Company will reimburse Employee for all reasonable
travel, entertainment and miscellaneous expenses actually and necessarily
incurred in connection with the performance of his duties under this Agreement,
provided that Employee's expenses are in accordance with the Company's current
practices and that Employee properly accounts for such expenses. Any amounts
payable under this Section 5(c) shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) and shall be paid on or before the last
day of Employee's taxable year following the taxable year in which Employee
incurred the expenses. The amounts provided under this Section 5(c) during any
taxable year of Employee's will not affect such amounts provided in any other
taxable year of Employee's, and Employee's right to reimbursement for such
amounts shall not be subject to liquidation or exchange for any other benefit.
 
6.            Benefits. Employee will be entitled during the Term to participate
in any vacation, health, pension, insurance or other benefit plan that is
maintained by the Company or Parent for its (or its subsidiaries’) employees
and/or executives to the extent and in the manner prescribed by the applicable
plan documents.
 
7.            Long-term Incentives. Employee will be eligible to receive annual
long-term equity incentive awards from time to time in accordance with the terms
and conditions of long-term equity incentive compensation plans and programs as
in effect from time to time as approved by the Board of Directors. The Board of
Directors shall have discretion to determine both the target levels and the
actual grants made, and shall have discretion to change from an annual grant
program to a multi-year grant program. Any long-term incentive grants shall be
subject to the terms and conditions, including any vesting conditions, as
determined by the Board of Directors in its sole discretion.
 
3

--------------------------------------------------------------------------------

8.            Termination.
 
(a)           Termination by the Company Without Cause. The Company may
terminate Employee's employment under this Agreement without Cause at any time
with ninety (90) calendar days’ prior written notice.  However, in the event of
Employee's Separation from Service (as defined in Section 9(a) below) as a
result of Employee's termination by the Company without Cause at any time during
the Term, then, subject to the provisions of Section 9 below, the Company agrees
that it will provide Employee with all accrued compensation, wages and benefits
through the effective date of termination and pay and/or provide to Employee the
following:
 
(i)          (A) if such termination occurs during the Initial Term, an amount
equal to two (2) times Employee's then-prevailing Base Salary, and (B) if such
termination occurs after the Initial Term, an amount equal to one (1) times
Employee’s then-prevailing Base Salary; plus
 
(ii)         if such termination occurs during the Initial Term, $266,667; plus
 
(iii)      (A) if such termination occurs during the Initial Term, twenty-four
months of COBRA premiums for Employee, and (B) if such termination occurs after
the Initial Term, twelve (12) months of COBRA premiums for Employee, in each
case paid for by the Company or Parent (with any such payments to be treated as
taxable compensation to the extent necessary to comply with Section 105(h) of
the Internal Revenue Code) pursuant to the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"), provided that Employee is eligible for COBRA
benefits and timely completes all documentation necessary to receive COBRA
benefits; plus
 
(iv)       if Employee holds any outstanding long-term incentive awards
(including, without limitation, stock options, stock appreciation rights,
phantom shares, restricted stock or similar awards with respect to the
securities of Parent) that are not fully vested and, if applicable, exercisable
with respect to all the shares subject thereto effective immediately prior to
the date of termination, then Parent shall cause all such outstanding and
unvested long-term incentive awards to become fully vested and, if applicable,
exercisable effective immediately prior to the date of termination, and Employee
shall have one hundred and twenty (120) days to exercise any stock options that
vest pursuant to this Section. In all other respects, such awards will continue
to be subject to the terms and conditions of the plans, if any, under which they
were granted and any applicable agreements between Parent and Employee.
 
The amounts described in paragraphs (i) and (ii) shall be paid in two equal lump
sum installments, subject to applicable tax withholding, with the first
installment to be made within sixty (60) days following the date of Employee's
Separation from Service and the second installment to be made on the first
anniversary of Employee's Separation from Service.  For purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code") (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Employee's right to receive the foregoing installment
payments shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment shall at all times be considered a
separate and distinct payment. Notwithstanding any provision to the contrary in
this Agreement, no amount shall be paid pursuant to this Section 8(a) unless, on
or prior to the fifty-fifth (55th) day following the date of Employee's
Separation from Service, Employee has executed an effective waiver and release
of claims agreement (the "Release") in form and substance acceptable to the
Company and any applicable revocation period has expired.
 
4

--------------------------------------------------------------------------------

(b)           Termination by Employee for Good Reason.  Employee may voluntarily
elect to resign his employment with the Company prior to the end of the Initial
Term or any Successive Term for Good Reason (as hereinafter defined).  In the
event of Employee's Separation from Service for Good Reason at any time during
the Initial Term or any Successive Term, then, subject to the provisions of
Section 9 below, Employee shall be entitled to receive the payments or benefits
set forth in Section 8(a) as if such Separation from Service was as a result of
Employee's termination by the Company without Cause during the Initial Term or
thereafter (as applicable). "Good Reason" shall mean any of the following that
are undertaken without Employee's express written consent: (i) the assignment to
Employee of principal duties or responsibilities, or the substantial reduction
of Employee's duties and responsibilities, either of which is materially
inconsistent with Employee's position as President and Chief Executive Officer
of the Company; (ii) a material reduction by the Company in Employee's annual
Base Salary, except to the extent the salaries of other executive employees of
the Company, Parent and any other controlled subsidiary of Parent are similarly
reduced; (iii) Employee’s principal place of business is, without his consent,
relocated by a distance of more than forty (40) miles from the center of San
Francisco; or (iv) any material breach by the Company or Parent of any provision
of this Agreement.  For avoidance of doubt, any notice of non-renewal provided
by the Company to Employee pursuant to Section 1 of this Agreement shall not
constitute or give rise to Good Reason under this Section 8(b).
 
Employee must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Employee's written consent within
ninety (90) days of the occurrence of such event. The Company or any surviving
entity shall have a period of thirty (30) days to cure such event or condition
after receipt of written notice of such event from Employee. Any Separation from
Service by reason of Employee's resignation for Good Reason following such
thirty (30) day cure period must occur no later than the date that is six (6)
months following the initial occurrence of one of the foregoing events or
conditions without Employee's written consent. Employee's Separation from
Service by reason of his resignation for Good Reason shall be treated as
involuntary.  For avoidance of doubt, in the event Employee provides the
foregoing notice to the Company prior to the expiration of the Initial Term but
the ensuing cure period of the Company expires following the end of the Initial
Term and during any Successive Term and (the applicable event or condition
constituting or giving rise to Good Reason having not been cured by the Company
during the applicable cure period) Employee subsequently resigns for Good Reason
pursuant to this Section 8(b), such resignation shall be treated for all
purposes of this Section 8(b) as having occurred during the Initial Term.
 
5

--------------------------------------------------------------------------------

(c)            Termination by the Company for Cause. Subject to the forty-five
(45) day cure period, if applicable, set forth below in this Section 8(c), the
Company may immediately terminate Employee's employment at any time for Cause by
giving written notice to Employee specifying in reasonable detail the reason for
such termination. Upon any such termination for Cause, Employee shall be
entitled to payment of all accrued and unpaid compensation and wages, but
Employee shall have no right to compensation or benefits for any period
subsequent to the effective date of termination. For the purposes of this
Agreement, "Cause" shall mean: Employee willfully engages in an act or omission
which is in bad faith and to the detriment of the Company, engages in
misconduct, gross negligence, or willful malfeasance, in each case that causes
material harm to the Company, breaches this Agreement in any material respect,
habitually neglects or materially fails to perform his duties (other than any
such failure resulting solely from Employee's physical or mental disability or
incapacity) after a written demand for substantial performance is delivered to
Employee which identifies the manner in which the Company believes that Employee
has not performed Employee's duties, commits or is convicted of a felony or any
crime involving moral turpitude, uses drugs or alcohol in a way that either
interferes with the performance of his duties or compromises the integrity or
reputation of the Company, or engages in any act of dishonesty involving the
Company, disclosure of Company confidential information not required by the
duties of Employee, commercial bribery, or perpetration of fraud; provided,
however, that Employee shall have at least forty-five (45) calendar days to
cure, if curable, any of the events which could lead to Employee's termination
for Cause.
 
(d)            Termination by Death or Disability. In the event that Employee
dies or becomes completely disabled from performing his duties during the
Initial Term or any Successive Term, the Company shall be relieved of all
obligations under this Agreement, except for payment to Employee or Employee's
heirs as if the Employee had been terminated without Cause in accordance with
Section 8(a) herein during the Initial Term or thereafter (as applicable). For
clarification purposes, the parties agree that the Company may satisfy its
obligations pursuant to this Section 8(d) through life and/or disability
insurance coverage with respect to Employee.
 
(e)            Termination by Employee Without Good Reason. Employee may
terminate his employment under this Agreement without Good Reason at any time by
giving written notice to the Company. Such termination will become effective
upon the date specified in such notice, provided that such date is at least
ninety (90) calendar days after the date of delivery of the notice. Upon any
such termination, the Company shall be relieved of all of its obligations under
this Agreement, except for payment of all accrued compensation and wages and the
provision of benefits through the effective date of termination, and the Company
may, in its sole discretion, cause the termination to become effective sooner
than such ninety (90) day notice period.
 
(f)            Notice of Non-Renewal.  For the avoidance of doubt, any notice of
nonrenewal of a Successive Term provided by the Company pursuant to Section 1 of
this Agreement shall constitute termination of Employee by the Company without
Cause during a Successive Term.
 
6

--------------------------------------------------------------------------------

9.            Limitations on Payment.
 
(a)            Payment Delay. Notwithstanding anything herein to the contrary,
to the extent any payments to Employee pursuant to Section 8 are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no amount shall be payable pursuant to such section unless Employee's
termination of employment constitutes a "'separation from service" with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a "Separation from Service"), (ii) if any of
the amounts described in Sections 8(a)(i)-(ii) above constitute non-qualified
deferred compensation subject to Section 409A of the Code then any such amounts
that become payable hereunder shall in all cases be paid in two installment
payments pursuant to the terms described in the last paragraph of Section 8(a),
provided that the first lump-sure payment shall be paid on the 60th day
following Employee's Separation from Service subject to clause (iii) of this
Section 9(a) and (iii) if Employee, at the time of his Separation from Service,
is determined by the Company to be a "specified employee" for purposes of
Section 409A(a)(2)(B)(i) of the Code and the Company determines that delayed
commencement of any portion of the termination benefits payable to Employee
pursuant to this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(1) of the Code (any such delayed
commencement, a "Payment Delay"), then such portion of Employee's termination
benefits described in Section 8 shall not be provided to Employee prior to the
earlier of (A) the expiration of the six-month period measured from the date of
Employee's Separation from Service, (B) the date of Employee's death or (C) such
earlier date as is permitted under Section 409A. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to Employee within
thirty (30) days following such expiration, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein. The determination of
whether Employee is a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his Separation from Service shall
be made by the Company in accordance with the terms of Section 409A of the Code
and applicable guidance thereunder (including without limitation Treasury
Regulation Section 1.409A-1(i) and any successor provision thereto).
 
(b)            Exceptions to Payment Delay. Notwithstanding Section 9(a), to the
maximum extent permitted by applicable law, amounts payable to Employee pursuant
to Section 8 shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9) (with respect to separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (with respect to short-term deferrals).  Accordingly, the
severance payments provided for in Section 8 may not be intended to provide for
any deferral of compensation subject to Section 409A of the Code to the extent
(i) the severance payments payable pursuant to Section 8, by their terms and
determined as of the date of Employee's Separation from Service, may not be made
later than the fifteenth (15th) day of the third calendar month following the
later of (A) the end of the Company's fiscal year in which Employee's Separation
from Service occurs or (B) the end of the calendar year in which Employee's
Separation from Service occurs, or (ii) (A) such severance payments do not
exceed an amount equal to two times the lesser of (1) the amount of Employee's
annualized compensation based upon Employee's annual rate of pay for the
calendar year immediately preceding the calendar year in which Employee's
Separation from Service occurs (adjusted for any increase during the calendar
year in which such Separation from Service occurs that would be expected to
continue indefinitely had Employee remained employed with the Company) or (2)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) for the calendar year in which Employee's
Separation from Service occurs, and (B) such severance payments shall be
completed no later than December 31 of the second calendar year following the
calendar year in which Employee's Separation from Service occurs. Moreover, the
COBRA premium payments contemplated under Section 8 are intended to be exempt
from Section 409A of the Code pursuant to Treasury Regulation Section
1.409A-1(b)(9)(v) as direct service recipient payments for medical benefits.
 
7

--------------------------------------------------------------------------------

(c)            Interpretation. To the extent the payments and benefits under
this Agreement are subject to Section 409A of the Code, this Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (and any applicable transition relief under Section 409A
of the Code).
 
(d)            Parachute Payments. Notwithstanding anything contained in this
Agreement to the contrary, to the extent that payments and benefits provided
under this Agreement or otherwise (including the acceleration of vesting of
equity awards) to Employee (such payments or benefits are collectively referred
to as the "Payments") would be subject to the excise tax (the "Excise Tax")
imposed under Section 4999 of the Code, the Payments shall be reduced (but not
below zero) to the extent necessary so that no Payment to be made or benefit to
be provided to Employee shall be subject to the Excise Tax, but only if, by
reason of such reduction, the net after-tax benefit received by Employee shall
exceed the net after-tax benefit received by him if no such reduction was made.
For purposes of this Section 9(d), "net after-tax benefit" shall mean (i) the
Payments which Employee receives or is then entitled to receive from the Company
or Parent that would constitute "parachute payments" within the meaning of
Section 280G of the Code, less (ii) the amount of all federal, state and local
income taxes payable with respect to the foregoing calculated at the maximum
marginal income tax rate for each year in which the foregoing shall be paid to
Employee (based on the rate in effect for such year as set forth in the Code as
in effect at the time of the first payment of the foregoing), less (iii) the
amount of excise taxes imposed with respect to the payments and benefits
described in (i) above by Section 4999 of the Code. The foregoing determination
will be made by a nationally recognized accounting firm (the "Accounting Firm")
selected by Employee and reasonably acceptable to the Company (which may be, but
will not be required to be, the Company's or Parent’s independent auditors). The
Company will direct the Accounting Firm to submit its determination and detailed
supporting calculations to both the affected Employee and the Company within
fifteen (15) calendar days after Employee's date of Separation from Service. If
the Accounting Firm determines that such reduction is required by this Section
9(d) and no Payment constitutes non-qualified deferred compensation that is
subject to Section 409A of the Code, Employee, in Employee's sole and absolute
discretion, may determine which Payments shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code, and the Company shall pay such reduced amount to
him. If the Accounting Firm determines that a reduction is required by this
Section 9(d), and any Payment constitutes a "deferral of compensation" within
the meaning of Section 409A of the Code, then the Payments shall be reduced in
the following order; (a) reduction in the cash severance payments described
herein (with such reduction being applied to the payments in the reverse order
in which they would otherwise be made, that is, later payments shall be reduced
before earlier payments); (b) reduction in any other cash payments payable to
Employee (with such reduction being applied to the payments in the reverse order
in which they would otherwise be made, that is, later payments shall be reduced
before earlier payments); (c) cancellation of acceleration of vesting on any
equity awards for which the exercise price exceeds the then fair market value of
the underlying equity; and (d) cancellation of acceleration of vesting of equity
awards not covered under (c) above; provided, however that in the event that
acceleration of vesting of equity awards is to be cancelled, such acceleration
of vesting shall be cancelled in the reverse order of the date of grant of such
equity awards, that is, later equity awards shall be canceled before earlier
equity awards.
 
8

--------------------------------------------------------------------------------

10.            Arbitration.  Employee, Parent and the Company agree to submit
any and all disputes, controversies, or claims between them based upon, relating
to, or arising from Employee's employment by the Company or the terms of this
Agreement (other than workers' compensation claims) to final and binding
arbitration before a single neutral arbitrator in San Francisco, California.
Subject to the terms of this paragraph, the arbitration proceedings shall be
initiated in accordance with, and governed by, the National Rules for the
Resolution of Employment Disputes ("Rules") of the American Arbitration
Association ("AAA"). The arbitrator shall be appointed by agreement of the
parties hereto or, if no agreement can be reached, by the AAA pursuant to its
Rules. Notwithstanding the Rules, the parties may take discovery in accordance
with Sections 1283.05(a)-(d) of the California Code of Civil Procedure (but not
subject to the restrictions of Section 1283.05(e)), and prior to the arbitration
hearing the parties may file, and the arbitrator shall rule on, pre-trial
motions such as demurrers and motions for summary judgment (applying the
procedural standard embodied in Rule 56 of the Federal Rules of Civil
Procedure). The time for filing such motions shall be determined by the
arbitrator. The arbitrator will rule on all pre-trial motions at least ten (10)
business days prior to the scheduled hearing date. Arbitration may be compelled,
the arbitration award shall be enforced, and judgment thereon shall be entered,
pursuant to the California Arbitration Act (Code of Civil Procedure §§ 1280 et
seq.). The prevailing party in any such arbitration shall be entitled to recover
from the other, and the arbitrator is instructed to award to the prevailing
party, an amount equal to the reasonable attorneys' fees and costs (including
expert witness fees) incurred in connection with the arbitration, except that
the Company shall bear AAA's administrative fees and the arbitrator's fees and
costs. If any party is required to compel arbitration of a dispute governed by
this paragraph, the party prevailing in that proceeding shall be entitled to
recover from the other party its reasonable costs and attorneys' fees and
expenses incurred to compel arbitration; provided, however, that the prevailing
party shall be reimbursed for such fees, costs and expenses within forty-five
(45) days following any such award, but in no event later than the last day of
Employee's taxable year following the taxable year in which the fees, costs and
expenses were incurred; provided, further, that the parties' obligations
pursuant to this sentence shall terminate on the tenth (10th) anniversary of the
date of Employee's termination of employment. This paragraph is intended to be
the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to Employee's
employment; provided, however, that neither this Agreement nor the submission to
arbitration shall limit the parties' right to seek provisional relief, including
without limitation injunctive relief, in any court of competent jurisdiction.
Employee, Parent and the Company expressly waive their right to a jury trial.
This paragraph shall survive the expiration or termination of this Agreement. If
any part of this paragraph is found to be void as a matter of law or public
policy, the remainder of the paragraph will continue to be in full force and
effect.
 
11.            Miscellaneous.
 
(a)            Assignment. The rights and obligations of the parties under this
Agreement shall inure to the benefit of and be binding upon their respective
successors and assigns. Employee agrees that the Company may assign its rights
and obligations under this Agreement to any successor-in-interest or Parent.
Employee may assign his rights and obligations hereunder only with the express
written consent of the Company, except that the rights under this Agreement
shall inure to the benefit of Employee's heirs or assigns in the event of his
death. Except as expressly provided in this paragraph, no party may assign
its/his rights and obligations hereunder; and any attempt to do so will be void.
 
9

--------------------------------------------------------------------------------

(b)            Severability. If any provision of this Agreement otherwise is
deemed to be invalid or unenforceable or is prohibited by the laws of the state
or jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision, such provision shall be replaced by a provision
that is valid and enforceable and that as closely as possible reflects the
parties' intent with respect to such provision and such provision shall be
inoperative in such state or jurisdiction and shall not be part of the
consideration moving from any of the parties to any other. The remaining
provisions of this Agreement shall be valid and binding and of like effect as
though such provision was not included.
 
(c)            Notice. Notices given pursuant to the provisions of this
Agreement shall be delivered personally or sent by certified mail, postage
pre-paid, or by overnight courier, or by fax, if to the Company or Parent, to
the Company's then-current business address or, in the event the notice is to
Employee, to the address that Employee has represented to the Company as
current.
 
(d)            Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California, without
giving effect to the conflict of laws rules thereof.
 
(e)            Waiver, Amendment. The waiver by any party to this Agreement of a
breach of any provision hereof by any other party shall not be construed as a
waiver of any subsequent breach. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing, signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought. If
Employee and the Company determine that any payments or benefits payable under
this Agreement intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A of the Code, the parties agree to amend
this Agreement, or take such other actions as the parties deem reasonably
necessary or appropriate, to comply with the requirements of Section 409A of the
Code, the Treasury Regulations thereunder (and any applicable transition relief)
while preserving the economic agreement of the parties. If any provision of the
Agreement would cause such payments or benefits to fail to so comply, such
provision shall not be effective and shall be null and void with respect to such
payments or benefits, and such provision shall otherwise remain in full force
and effect.
 
(f)            Entire Agreement. This Agreement represents the entire agreement
among the parties with respect to the subject matter of this Agreement and
supersedes any previous agreement or understanding, including, without
limitation, the Employment Agreement, dated as of February 17, 2013, between the
Employee and Parent.
 
(g)            Execution in Counterparts. This Agreement may be executed in
counterparts with the same force and effectiveness as though executed as a
single document.
 
[signature page follows]
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
[NEW SUB]


By:
   
Name:
   
Title:
 



EMPLOYEE
           
Thomas R. Mika
 

 
[ _____________ ]
 
By:
   
Name:
   
Title:
 



11

--------------------------------------------------------------------------------

EXHIBIT A
CONFIDENTIAL & PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY/PROPERTY RIGHTS
POLICY
 
[ATTACHED]
 
 
12

--------------------------------------------------------------------------------